Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on March 9, 2022. Claims 1-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. 
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 1, 11, and 16 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 

Claims 1, 11, and 16: New limitations have been added in amendment to independent claims 1, 11, and 16 of the 06/16/2020 claim set, resulting in the current amended claims 1, 11, and 16.
The limitations of claims 1, 11, and 16 of the 06/16/2020 claim set are taught by the combination of Swan, Dumant, and Kulkarni as indicated by pages 11-19 of the 09/09/2021 Non-Final rejection. 
The new limitations added in amendment are taught by McCroskey and Yang as follows: 

McCroskey et al (US 10,810,656 B1) (“McCroskey”)
McCroskey teaches generating a user interface for displaying one or more sets of vehicles and receiving input from a plurality of users corresponding to user interactions indicating interest in specific ones of the displayed vehicles (col 7 lines 13-27 - “The model may then be refined based on the user's express vehicle preferences, as determined through the user's browsing of vehicles through the vehicle search data service [claimed user interface for displaying one or more sets of vehicles and receiving input from a plurality of users corresponding to user interactions]. For example, the user may "like," "favorite," and/or save a particular vehicle in a list of possible purchase options [claimed user interactions indicating interest in specific ones of the displayed vehicles], and such expressed user preferences may be captured and used to further refine the user model for predicting suitable vehicles for the user. The user's implied preferences may also be used to refine the model. Such implied (or inferred) preferences may be determined based on the amount of time a user spends viewing information for particular vehicles through the vehicle search data service, even in instances where the user does not explicitly "like" or add the vehicle to a favorites list [claimed user interactions indicating interest in specific ones of the displayed vehicles]”); 
tracking, via the received input, the user interactions with the automotive data processing system (col 7 lines 28-33 - “The user may select certain vehicles that are presented to the user as (e.g., pre-seeded or pre-populated) search results through the vehicle search data service. The data service may send the selection information back to the platform, which may use the selection information to refine the user model for the user [claimed tracking, via the received input, the user interactions]”). 

Yang et al (US 2015/0142607 A1) (“Yang”)
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions ([0011] lines 15-24 - “For example, by operating on behavior like seller performance, user item views, user item watches, total or average time spent on a particular item, click stream and search path logging, clicks, revisits, page ups and page downs [claimed user has indicated interest through the user interactions], comparisons can be made and a surprising underlying user intention might be detected. The report may provide a ranking of the user-viewed items [claimed ranking, for each of the plurality of users, the . . . in the corresponding list of . . . in which the user has indicated interest] and each item may be given a one to five star rating which is the outcome of a decision model. Users may then be able to make easier decisions with less effort”) using the weight set ([0047] lines 19-23 - “A ranking algorithm, such as that discussed below, may then be used to rank the results of the analysis, such as by defining factors, estimating a weight for each factor [claimed using the weight set] and then presenting a number of ranked items to the user”). 
Therefore, the combination of Swan, Dumant, Kulkarni, McCroskey, and Yang teaches the limitations of claims 1, 11, and 16 of the current claim set. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 1, 11, 16 and their dependent claims recite allowable subject matter. 
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Swan et al (US 2009/0327163) (“Swan”). 
Claim 1: Swan discloses a method (claim 1 line 1) for tuning a set of weights (para [0131] lines 1-10 and para [0146] line 1 – para [0147] line 7) for a ranking engine in an automotive data processing system (fig 1 elements 300-310 and para [0100] lines 1-9), the method comprising: tracking user interactions with an automotive data processing system (para [0131] lines 1-10); identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions (para [0245] lines 1-17 and para [0267] lines 1-8; see also para [0185] lines 1-17, especially “candidate motor vehicles of interest” (line 2); for each of a plurality of weight sets (fig 6 elements 401 and 404; see also para [0146] line 1 – para [0147] line 7, para [0157] line 1 – para [0158] line 11, and para [0264] lines 1-6), wherein each weight set includes a weight corresponding to each of a plurality of ranking factors (APPENDIX B (located between para [0286] and para [0287]), where “Attribute” column discloses claimed [ranking factors] of “Safety” and “Performance”), ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles using the weight set (fig 6 elements 401-404; see also para [0131] line 1 – para [0132] line 11 and para [0264] lines 1-6). 
Claim 11: Swan discloses an automotive data processing system (fig 3 element 200) comprising: one or more processors communicatively coupled to one or more data storage devices (fig 3 elements 207-209), the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform (fig 3 elements 208-209 and 213-214; see also claim 17 lines 1-3): tracking user interactions with an automotive data processing system (para [0131] lines 1-10); identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions (para [0245] lines 1-17 and para [0267] lines 1-8; see also para [0185] lines 1-17, especially “candidate motor vehicles of interest” (line 2); for each of a plurality of weight sets (fig 6 elements 401 and 404; see also para [0146] line 1 – para [0147] line 7, para [0157] line 1 – para [0158] line 11, and para [0264] lines 1-6), wherein each weight set includes a weight corresponding to each of a plurality of ranking factors (APPENDIX B (located between para [0286] and para [0287]), where “Attribute” column discloses claimed [ranking factors] of “Safety” and “Performance”), ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles using the weight set (fig 6 elements 401-404; see also para [0131] line 1 – para [0132] line 11 and para [0264] lines 1-6). 
Claim 16: Swan discloses a computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform (claim 17 lines 1-3 and fig 3 elements 200, 207-209, and 213-214; see also para [0100] lines 1-9): tracking user interactions with an automotive data processing system (para [0131] lines 1-10); identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions (para [0245] lines 1-17 and para [0267] lines 1-8; see also para [0185] lines 1-17, especially “candidate motor vehicles of interest” (line 2); for each of a plurality of weight sets (fig 6 elements 401 and 404; see also para [0146] line 1 – para [0147] line 7, para [0157] line 1 – para [0158] line 11, and para [0264] lines 1-6), wherein each weight set includes a weight corresponding to each of a plurality of ranking factors (APPENDIX B (located between para [0286] and para [0287]), where “Attribute” column discloses claimed [ranking factors] of “Safety” and “Performance”), ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles using the weight set (fig 6 elements 401-404; see also para [0131] line 1 – para [0132] line 11 and para [0264] lines 1-6). 
However, Swan fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "An approach for purchasing a sedan car from Indian car market under fuzzy environment", by Mukesh Chand (“Chand”). 
Chand generally teaches ranking cars based on criteria weights (page 1). However, Chand fails to teach or render obvious the other elements of the claims.


Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 1 and 11 is withdrawn. 

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed March 9, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicant begins by arguing (top of page 9) that “the claimed invention involves the adjustment of the system's operation based on a user's interaction with a generated interface - there are no advertising, marketing or sales activities or behaviors, or any other commercial or legal interactions recited in the claim”. Examiner disagrees. The limitation “user interactions indicating interest in specific ones of the displayed vehicles” recites an interest in purchasing one of the displayed vehicles. In addition, Examiner’s analysis that the claims recite advertising, marketing or sales activities or behaviors is supported by the Specification. In particular, [0002] lines 1-3 state: “The present disclosure relates generally to the field of data processing systems and methods and more particularly to data processing systems and methods for managing interactions between networked computer systems using a rules/machine learning model-based structure that uses a ranking engine to facilitate item transactions” (emphasis added). In addition, [0021] lines 1-3 recite: “The present disclosure relates in general to a comprehensive rules/model-based data processing system for automating and facilitating a purchase process, including inventory selection, financing qualification and document generation. In an exemplary embodiment, the system facilitates selection of a vehicle by providing ranked vehicle information to a consumer through an interface on a mobile device” (emphasis added). Further, [0032] lines 1-3 state: “Tuning module 154 enables the periodic adjustment of the weights used by ranking module 152 in order to tune the operation of the ranking module to improve its performance in predicting which vehicles the consumer is most likely to purchase” (emphasis added). 
In addition, the dependent claims confirm this interpretation. Claim 2 recites ranking factors including “consumer-facing factors” and “business-facing factors” - these constitute advertising, marketing or sales activities or behaviors. Claim 3 further recites that the consumer-facing factors “include at least a price factor and a location factor” - these constitute advertising, marketing or sales activities or behaviors. Claim 4 recites that the business-facing factors “include one or more of: a deal factor, a reserved vehicle factor, and a dealer responsiveness factor - these constitute advertising, marketing or sales activities or behaviors. 
Therefore, Examiner finds Applicant’s argument that the claims do not fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas unpersuasive. 

Next, Applicant argues that “tracking of user interactions with the generated interface and using the corresponding input to adjust the operation of the computer system is not merely observation, evaluation, judgment, opinion, and cannot be performed in the human mind”. Examiner disagrees. Applicant’s characterization of the claim amendments cited above involves both an abstract idea (analyzed in the following sentence) and additional elements (interface and computer system). Examiner analyzes Applicant’s characterization of the abstract part of the claim amendments as follows: tracking user interactions (observation) and using them to make adjustments (evaluation and judgement). Therefore, the limitations added in amendment recite “Mental Processes”. In addition, tracking user interactions and using them to make adjustments can be done in the human mind. Examiner further notes that Applicant has not made an argument that the balance of the claim (i.e., non-amended part) fails to recite “Mental Processes”. See updated 101 rejection below for a more detailed analysis of how the pending claims recite “Mental Processes”. Therefore, Examiner finds Applicant’s argument that the claims do not fall within the "Mental Processes" grouping of abstract ideas unpersuasive. 
III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed March 9, 2022 with respect to claims rejected under 35 USC § 103 have been fully considered. As described in the “Allowable Subject Matter” section above, the amended independent claims are taught by the combination of Swan, Dumant, Kulkarni, McCroskey, and Yang - however, the motivation to combine these references is not sufficient to support a 103 rejection. As a result, the rejection under 35 USC § 103 is withdrawn. 
For completeness of the record, Examiner notes that Applicant makes various characterizations of the claim limitations (pages 10-11), and then argues that Swan, Dumant, and Kulkarni do not teach these characterizations. These arguments are difficult to follow, because Applicant is making arguments regarding a summarized characterization of the claims rather than the actual claim language. To the extent that Applicant is arguing that the limitations added in amendment are not taught by Swan, Dumant, and Kulkarni - Examiner agrees. To the extent that Applicant is arguing that the limitations of the independent claims of the previous (i.e., 06/16/2020) are not taught by Swan, Dumant, and Kulkarni - Examiner disagrees. See pages 11-19 of the 09/09/2021 Non-Final Rejection for a detailed analysis of the independent claims of the 06/16/2020 claim set. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-10 are directed to a method, which is a process. Therefore, claims 1-10 are directed to one of the four statutory categories of invention. Claims 11-15 are directed to a system, which is a machine. Therefore, claims 11-15 are directed to one of the four statutory categories of invention. Claims 16-20 are directed to a computer program product, which is a manufacture. Therefore, claims 16-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites 
tuning a set of weights for a ranking engine in automotive data processing, comprising: 
displaying one or more sets of vehicles and receiving input from a plurality of users corresponding to user interactions indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions with the automotive data processing; 
identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; 
identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of tuning a set of weights for ranking automotive data. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0002] lines 1-4, [0021] lines 1-3, and [0032] lines 1-3. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving input from users, tracking user interactions, identifying a list of vehicles of interest to the user), evaluation (e.g., ranking vehicles using a weight set, generating a ranking score, generating an aggregate performance score, comparing aggregate performance scores corresponding to weight sets, and identifying a weight set with the best performance), judgment, opinion. 
Dependent claims 2-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-10 recite the additional elements of a user interface, and a system. The computer system component steps are recited at a high-level of generality (i.e., a system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-10 are not integrated into a practical application based on the same analysis as for claim 1 above. 

Claim 11:
The claim recites automotive data processing comprising: 
displaying one or more sets of vehicles and receiving input from a plurality of users corresponding to user interactions indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions with the automotive data processing; 
identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set, 
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; 
identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of tuning a set of weights for ranking automotive data. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0002] lines 1-4, [0021] lines 1-3, and [0032] lines 1-3. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving input from users, tracking user interactions, identifying a list of vehicles of interest to the user), evaluation (e.g., ranking vehicles using a weight set, generating a ranking score, generating an aggregate performance score, comparing aggregate performance scores corresponding to weight sets, and identifying a weight set with the best performance), judgment, opinion. 
Dependent claims 12-15 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-15 recite the additional elements of a system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform; and a user interface. The computer system component steps are recited at a high-level of generality (i.e., a computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 12-15 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 16:
The claim recites 
generating vehicle encodings; 
displaying one or more sets of vehicles and receiving input from a plurality of users corresponding to user interactions indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions with the automotive data processing; 
identifying, for each of a plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set, 
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; 
identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of tuning a set of weights for ranking automotive data. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0002] lines 1-4, [0021] lines 1-3, and [0032] lines 1-3. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving input from users, tracking user interactions, identifying a list of vehicles of interest to the user), evaluation (e.g., ranking vehicles using a weight set, generating a ranking score, generating an aggregate performance score, comparing aggregate performance scores corresponding to weight sets, and identifying a weight set with the best performance), judgment, opinion. 
Dependent claims 17-20 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-20 recite the additional elements of a computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform; a user interface; and a system. The computer system component steps are recited at a high-level of generality (i.e., a computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 17-20 are not integrated into a practical application based on the same analysis as for claim 16 above.








Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-10 recite the additional elements of a user interface, and a system. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 11-15 recite the additional elements of a system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform; and a user interface. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 16-20 recite the additional elements of a computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform; a user interface; and a system. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).






















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625